Citation Nr: 0506321	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-29 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from October 1981 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In a November 2002 rating decision, the RO denied service 
connection for bipolar disorder, left knee arthritis, 
alcoholism, diabetes, and hypertension. In an August 2004 
rating decision, the RO granted service connection for left 
knee arthritis, effective from April 8, 2002, thus this issue 
is no longer before the Board.

A hearing scheduled in April 2005 before a member of the 
Board in Washington, DC, has been cancelled due to withdrawal 
of this appeal.


FINDING OF FACT

In February 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

By letter dated February 18, 2005, the veteran indicated that 
he wished to withdraw his appeal on all issues.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant. 38 
C.F.R. § 20.204(c).

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


